UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1618



ROSEMARY TRINH HUYNH,

                                              Plaintiff - Appellant,

          versus


PAUL H. O’NEILL, Secretary of the         United
States Department of the Treasury,

                                               Defendant - Appellee,

          and


JOSIE WOOD, I.S.D. Manager; SUSAN THOMPSON,
Chief Manager,

                                                         Defendants.



                            No. 02-1832



ROSEMARY TRINH HUYNH,

                                              Plaintiff - Appellant,

          versus


PAUL H. O’NEILL, Secretary of the         United
States Department of the Treasury,

                                               Defendant - Appellee,
          and


JOSIE WOOD, I.S.D. Manager; SUSAN THOMPSON,
Chief Manager,

                                                        Defendants.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-01-445-3)


Submitted:   October 21, 2002           Decided:   November 7, 2002


Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rosemary Trinh Huynh, Appellant Pro Se.    Debra Jean Prillaman,
Assistant United States Attorney, Joan Elizabeth Evans, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Rosemary   Trinh   Huynh   appeals   the   district   court’s   order

adopting the magistrate judge’s report and recommendation and

granting the Appellee’s motion for summary judgment in her Title

VII action.   We have reviewed the record and the district court’s

opinion and find no reversible error.       Accordingly, we affirm on

the reasoning of the district court.       Huynh v. O’Neil, No. CA-01-

445-3 (E.D. Va. May 29, 2002).      We deny the Appellee’s motion to

dismiss or strike the appeal.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                AFFIRMED




                                   3